MEMORANDUM**
Florentino Zuniga and his wife Iridia Virginia Colin Paredes, natives and citizens of Mexico, petition for review from the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of their applications for cancellation of removal.
We lack jurisdiction to consider petitioners’ challenge to the agency’s discretionary determination that they failed to demonstrate exceptional and extremely unusual hardship to their qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002). To the extent petitioners raise a due process challenge to the hardship determination, we lack jurisdiction because their claims are not colorable. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001) (indicating that an applicant may not create the jurisdiction Congress chose to remove simply by cloaking an abuse of discretion argument in constitutional garb).
Petitioners’ challenge to the BIA’s streamlining procedures is foreclosed by our holding in Falcon Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.